In the United States Court of Federal Claims
                                       No. 21-1864C
                                 (Filed: January 31, 2022)
                                NOT FOR PUBLICATION
***************************************
LAUNA GOLDDEEN OGBURN,                *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************
                                 OPINION AND ORDER
        Plaintiff Launa Golddeen Ogburn — proceeding pro se — seeks backpay and
other monetary compensation from the United States, plus certain forms of equitable
relief. See Compl. at 2–4 (ECF 1). Defendant moves to dismiss “because the statutes
and regulations she cites are not money-mandating.” See Mot. to Dismiss at 4 (ECF
8) (“Mot.”); see also id. at 5–6 (seeking dismissal because “Ms. Ogburn does not
identify a substantive provision of law, regulation, or the Constitution that can fairly
be construed as mandating compensation, and we are not aware of any provision that
would mandate payment to Ms. Ogburn”).1 The motion is DENIED. But Ms. Ogburn
is ORDERED to file an amended complaint as described below.
        This Court’s subject-matter jurisdiction — its authority to pass judgment on
the cases before it — is limited to specific types of claims against the federal
government, most commonly claims for money as provided by the Tucker Act. See,
e.g., 28 U.S.C. § 1491(a)(1); see also Brown v. United States, 105 F.3d 621, 623 (Fed.
Cir. 1997) (“The Court of Federal Claims is a court of limited jurisdiction.”). Because
the Tucker Act is only “a jurisdictional statute [that] does not create any substantive
right enforceable against the United States for money damages,” United States v.
Testan, 424 U.S. 392, 398 (1976) (citing Eastport S.S. Corp. v. United States, 178 Ct.
Cl. 599, 605–07 (1967)), parties asserting Tucker Act jurisdiction must “identify a

1Ms. Ogburn has filed an opposition, see Opp. (ECF 11), and the government has filed a reply, see
Reply (ECF 12). Today the Court received a document from Ms. Ogburn captioned “Notice re – Missing
Certificates of Service.” The document shall be FILED by my leave. To the extent Ms. Ogburn seeks
any relief, it is DENIED.
substantive right for money damages against the United States, separate from the
Tucker Act itself.” Todd v. United States, 386 F.3d 1091, 1094 (Fed. Cir. 2004) (citing
Testan, 424 U.S. at 398). That requires a “money mandating” source of law, i.e., a
statute or regulation that “can fairly be interpreted as mandating compensation by
the Federal Government for the damage sustained and is reasonably amenable to the
reading that it mandates a right of recovery in damages.” Jan’s Helicopter Serv., Inc.
v. F.A.A., 525 F.3d 1299, 1307 (Fed. Cir. 2008) (quotes and citations omitted) (quoting
United States v. Mitchell, 463 U.S. 206, 217 (1983), and United States v. White
Mountain Apache Tribe, 537 U.S. 465, 473 (2003)).
      The government may well be correct that some of the sources of law Ms.
Ogburn cites are not money-mandating. Yet the Complaint also mentions the Fair
Labor Standards Act, 29 U.S.C. § 201 et seq., which is money-mandating. See Compl.
at 2; Abbey v. United States, 745 F.3d 1363, 1369 (Fed. Cir. 2014). Ms. Ogburn’s
opposition brief, moreover, mentions 5 U.S.C. § 5332, which establishes the General
Schedule of basic pay rates for federal employees. See Opp. at 4. That statute is likely
money-mandating as well. See McAllister v. United States, 105 Fed. Cl. 180, 183
(2012); United States v. Connolly, 716 F.2d 882, 887 (Fed. Cir. 1983). The
government’s assertions that “the statutes and regulations [Ms. Ogburn] cites are not
money-mandating” and that “Ms. Ogburn does not identify a substantive provision of
law … that can fairly be construed as mandating compensation” are thus flatly belied
by the record. See Mot. at 4–5. The government cannot simply wish away money-
mandating statutes expressly cited in the plain text of Ms. Ogburn’s filings.
       More broadly, although “pro se litigants are not excused from meeting
jurisdictional requirements,” Spengler v. United States, 688 F. App’x 917, 920 (Fed.
Cir. 2017) (citing Kelley v. Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir.
1987)), they are “entitled to a liberal construction of [their] pleadings.” See Howard-
Pinson v. United States, 74 Fed. Cl. 551, 553 (2006) (citing Haines v. Kerner, 404 U.S.
519, 520–21 (1972)). Where a basis for jurisdiction is evident, this Court has even
accepted jurisdiction over pro se complaints that fail to cite the relevant money-
mandating law. See id. In this case, where Ms. Ogburn plainly seeks back pay — a
common request in this Court — it would not be proper to dismiss merely because
she has not identified the exact legal basis for recovery as precisely as a lawyer would.
       By the same token, it would be premature to dismiss Ms. Ogburn’s requests
for equitable relief. See Mot. at 6–7. This Court may, “as an incident of and collateral
to” a money judgment, “issue orders directing restoration to office or position,
placement in appropriate duty or retirement status, and correction of applicable
records” when needed to “provide an entire remedy and to complete the relief afforded
by the judgment.” 28 U.S.C. § 1491(a)(2). Defendant is correct that “the Court of
                                          -2-
Federal Claims does not have jurisdiction to issue a writ of mandamus[.]” Alvarado
Hosp., LLC v. Price, 868 F.3d 983, 999 (Fed. Cir. 2017). But if Ms. Ogburn were to
prevail on a claim for money, the substance of the equitable relief she requests — such
as correction of her employment records — may be appropriate. Compl. at 4.
       The real problem with Ms. Ogburn’s Complaint — which the government only
mentions in passing, Mot. at 5 — is that it does not explain the facts that entitle her
to money. A complaint in this Court must contain “a short and plain statement of the
claim showing that the pleader is entitled to relief[.]” RCFC 8(a)(2). The allegations
need not be “detailed,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007)), but must be “sufficient …, [when]
accepted as true, to ‘state a claim to relief that is plausible on its face,’” id. (quoting
Twombly, 550 U.S. at 570). In this case, the Complaint requests several forms of
compensation and describes Ms. Ogburn’s past efforts to obtain that compensation.
Compl. 2–4. It does not, however, provide facts “showing that [she] is entitled to” the
compensation. RCFC 8(a)(2). For example, although Ms. Ogburn claims that she is
entitled to back pay and a disability annuity at a certain pay grade, Compl. at 2, the
Complaint does not disclose the reasons she was entitled to payment at the requested
grade, nor the difference between what she was entitled to and what she received.
       When a complaint is “so vague or ambiguous that [the government] cannot
reasonably prepare a response,” this Court may order the plaintiff to provide a “more
definite statement.” See RCFC 12(e); see also Geospatial Tech. Assocs., LLC v. United
States, No. 16-346C, 2020 WL 4436332, at *4 (Fed. Cl. May 21, 2020) (citing Pinson
v. U.S. Dep’t of Justice, 975 F. Supp. 2d 20, 26 (D.D.C. 2013), and Gal-Or v. United
States, 93 Fed. Cl. 200, 205 (2010)). That is the appropriate course here. Ms. Ogburn
is ORDERED to file, no later than March 2, 2022, an amended complaint that
includes a “short and plain statement” of facts showing why she is entitled to each
item of compensation she seeks. The motion to dismiss is DENIED without prejudice.


      IT IS SO ORDERED.
                                                 s/ Stephen S. Schwartz
                                                 STEPHEN S. SCHWARTZ
                                                 Judge




                                           -3-